Citation Nr: 1618863	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin condition, to include cellulitis of the lower extremities.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1970 to April 1972, as well as unverified periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the RO in Nashville, Tennessee, that denied service connection for cellulitis of the lower extremities.

This issue was remanded by the Board in October 2014 and June 2015 for further development, which has since been conducted.

In December 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board notes that additional medical evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued. However, the representative indicated in February 2016 and April 2016 that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 .


FINDING OF FACT

The most probative evidence of record does not show a skin condition to be etiologically related to a disease, injury, or event in service, to include in-service exposure to Agent Orange or unknown chemicals.	


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board acknowledges that the Veteran indicated at the December 2015 hearing that he was treated at Indian Path Emergency Room in 1979 upon release from his in-service treatment at Camp Shelby.  While record of the treatment at Indian Path Emergency Room in 1979 is not in the claims file, the Board notes that the record was held open for 60 days following the Veteran's December 2015 hearing in order to allow the Veteran the opportunity to submit additional medical evidence.  Moreover, this issue had already been remanded in October 2014 specifically to allow the Veteran the opportunity to identify all treatment records he would like VA to obtain.  Further, the Board notes that the claims file already contains record of the Veteran's 1979 injury.  As this 1979 injury and accompanying treatment is being conceded, the Board finds that remanding again to attempt to obtain further documentation of 1979 treatment would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Separately, the Board notes that a February 2015 response from Mountain Home VA Medical Center (VAMC) indicated that no records exist for the dates of July 1972 to July 2006.   The claims file contains treatment records from this facility from 2007 through 2015.  As such, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA skin examination in November 2014.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and provided a detailed rationale for her opinion.  As such, the Board finds this examination report and opinion to be sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury or a covered disease (acute myocardial infarction, cardiac arrest, or cerebrovascular accident) incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2015).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA. 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

The term ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2015); 38 C.F.R. § 3.6(c) (2015).  The term INACDUTRA includes duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23)  (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(d) (2015).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2015).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111  and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, the Veteran contends that his current skin condition on his lower extremities is a residual disability due to an in-service injury.  In May 2010, he stated that while participating in military exercises in June 1979 he was exposed to a chemical substance while rolling on the ground next to a wet "barrel with writing on it."  The Veteran asserted that he sought medical attention the next day because he had multiple blisters and rashes all over his body when he woke up.  He also said that when he told this information to the treating physician, the doctor "said it caused a bacteria called [cellulitis]."   In the alternative, the Veteran asserted at the December 2015 hearing that he was in Da Nang in the Republic of Vietnam for approximately two and a half weeks during service, thus suggesting that he could have been exposed to herbicides or Agent Orange during service. 

Service treatment records do not indicate that the Veteran had any skin conditions noted until June 1979, when cellulitis developed on his lower extremities.  An August 1979 Statement of Medical Examination and Duty Status noted that the Veteran incurred cellulitis of both legs in the line of duty while on ACDUTRA and was admitted to the hospital on June 26, 1979.

VA treatment records from February 2010 show that the Veteran sought sought medical attention for a rash that continues to develop on his lower extremities (and forehead), as well as a toenail condition that he said also started in June 1979 when he first contracted cellulitis. 

A private treatment record from August 2010 contains a medical opinion from a nurse practitioner at Centerpointe Medical Clinic who diagnosed the Veteran with cellulitis of the legs and skin and toes.  The nurse practitioner went on to note that the Veteran got chemicals (bacteria) on his skin in 1979 on maneuvers while rolling on the ground.  His bilateral legs swelled and he was transported to the hospital in Fort Shelby.  The nurse practitioner noted that this has been a chronic condition for which the Veteran has been treated at this facility.   

In November 2014, the Veteran underwent a VA examination.  At this examination, the Veteran reported that, while participating in an exercise at Camp Shelby, Mississippi in 1979, he was exposed to an unknown chemical from his inguinal area bilaterally to his toes.  That evening, both legs were red and blistered and his legs were swollen.  He was hospitalized for about 24 hours.  On return home, he was seen at a local hospital where he was given cream and antibiotics.  His legs were wrapped.  In the subsequent 35 years, about four times a year, the skin of his legs and feet up to the inguinal area becomes red with apparent desquamation.  Upon examination, the examiner diagnosed the Veteran with dermatitis, tinea corporis inguinal areas bilaterally, and onychomycosis of the nails of both feet.

The examiner concluded that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner noted that the Veteran's service treatment records confirm that the Veteran was treated on June 27, 1979, for swelling of both legs with cellulitis.  The Veteran reported exposure of his inguinal areas and legs to an unknown chemical at that time.  A review of his treatment at the VA Medical Center (VAMC) at Mountain Home, Tennessee, confirmed that, in the last several years, dating back to at least November 2008, the Veteran had been treated for dermatophytosis of all toenails of his feet.  On current examination, he had a fungal infection of both inguinal areas, which he reported had been recurrent over the years.  The examiner opined that she was unable to connect a single exposure to a chemical agent in 1979 with a resulting swelling of his legs and cellulitis at that time to chronic or recurring fungal infections.

In a January 2016 statement, a private physician stated that the Veteran's skin condition is related to an injury, disease, or event occurring during the Veteran's military service.  The physician noted that he or she had treated the Veteran at Centerpointe Medical Clinic since 2003.

As an initial matter, with regard to granting service connection on a presumptive basis as related to in-service exposure to Agent Orange or herbicides, the Board notes that the Veteran has not been diagnosed with a disease that is listed as being associated with exposure to herbicides or Agent Orange.  38 C.F.R. § 3.309(e) (2015).  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  As the Veteran has not been diagnosed with any diseases on this list, service connection cannot be granted for the Veteran's skin condition as presumptively associated with in-service exposure to Agent Orange or herbicides.

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  As noted above, the evidence of record clearly reflects that the Veteran developed cellulitis of both legs while on ACDUTRA.  

As to the issue of whether this in-service injury resulted in a current skin condition of any kind, the Board acknowledges that the Veteran has submitted a January 2016 private medical opinion linking his current skin condition to service.  However, the Board finds this opinion to be not persuasive with regard to this matter on appeal for the following reasons.  First, the statement just says "skin condition," without providing a meaningful diagnosis as to exactly which skin condition is related to service, which is important here, as the Veteran has multiple diagnoses.  Second, there is absolutely no rationale in support of this opinion; the individual just checked the spot for the opinion "related to" but did not provide any reasons.  

With regard to the August 2010 private medical opinion, the Board notes that the nurse practitioner who rendered this opinion gave no indication that she had reviewed the entire claims file.  Moreover, she did not provide supporting evidence demonstrating that the Veteran has a current diagnosis of cellulitis of the bilateral legs, which appears to be the current disability she is linking to service.  Finally, while she stated that the Veteran had been treated at her facility, she did not indicate that he had been treated there for this disability since 1979, when cellulitis was first diagnosed.  For these reasons, the Board does not find this opinion to be probative on the matter at hand. 

The November 2014 VA opinion, on the other hand, was based on a complete review of the claims file and examination of the Veteran, and the opinion was supported by a detailed rationale.  As such, the Board finds this opinion to be the most probative medical evidence of record on the matter. 

The Board notes the Veteran's assertions that his skin condition is due to his military service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation.  Likewise, the Veteran has submitted a statement from his ex-wife recalling his 1979 skin injury and a statement from his current wife stating that he has had skin issues since she met him in 2004.  The Board finds these descriptions are also capable of lay observation.  However, the Board finds that the cause of his currently diagnosed skin condition is not capable of lay observation, as there is no evidence that the Veteran, his wife, or ex-wife have training in dermatological diseases.  As such, these opinions are afforded little weight in the analysis of whether a nexus between his current dermatological disabilities and his service exists.

By contrast, as noted above, the medical professional who provided the November 2014 VA opinion reviewed the Veteran's claims file and offered an opinion with supporting explanation as to why, in her medical judgment, the Veteran's skin condition is not related to service.  As such, the Board places the most significant weight on the November 2014 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for a skin condition must fail on a direct basis.  See Shedden, supra.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin condition, to include cellulitis of the lower extremities, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a skin condition, to include cellulitis of the lower extremities is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


